Citation Nr: 0000640	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss with otosclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in March 1972 after more than twenty 
years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision from the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO), which determined that a 10 percent 
evaluation was warranted for bilateral hearing loss with 
otosclerosis.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  VA audiometric testing dated in May 1998 revealed pure 
tone threshold averages of 43 in the right ear and 105 in the 
left ear, and speech recognition ability of 94 percent in the 
right ear and zero percent in the left ear.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss with otosclerosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon VA examination dated in August 1954, audiometric testing 
revealed pure tone thresholds, in decibels, as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30

40
LEFT
20
25
20

40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.

In a September 1954 rating decision, the RO determined that a 
10 percent evaluation was warranted for perceptive deafness 
on the right.

Service medical records reflect the veteran underwent a right 
stapedectomy in November 1969 and a left stapedectomy in 
February 1972.  Upon separation examination dated in 
September 1971, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
25
40
LEFT
50
40
30
25
20

Upon VA examination dated in July 1972, diagnoses of 
bilateral otosclerosis and bilateral conduction type deafness 
with additional high frequency hearing loss were 

noted.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25

45
LEFT
15
10
20

75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.

In an August 1972 rating decision, the RO determined that a 
noncompensable evaluation was warranted for postoperative 
bilateral deafness with bilateral otosclerosis.

VA audiology evaluation dated in June 1983 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
25
55
LEFT
20
10
25
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

At his February 1984 RO hearing, the veteran testified that 
his hearing improved after his operations, but had begun to 
decrease lately.  (Transcript, page 2).  

Upon VA examination dated in September 1989, an assessment of 
mild to moderate mixed hearing loss on the right and moderate 
to severe high frequency primarily sensorineural hearing loss 
on the left was noted.  The examiner noted that the 
audiometric configuration was consistent with bilateral 
acoustic trauma.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
30
30
50
LEFT
25
15
30
60
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.

At his May 1990 RO hearing, the veteran testified that he was 
unsatisfied with the way in which his hearing evaluations 
were conducted.  (Transcript, pages 1-3).

In a January 1991 decision, the Board determined that a 
compensable evaluation for bilateral deafness with 
postoperative bilateral otosclerosis was not warranted.  

VA treatment records dated from November 1993 to January 1994 
reflect complaints of sudden hearing loss in the left ear and 
tinnitus in November 1993.  An audiological record dated in 
November 1993 reflects an uninterpreted audiological graph 
and an impression of mild to profound sensorineural hearing 
loss with excellent word recognition in the right ear and 
moderate to profound mixed hearing loss with poor word 
recognition in the left ear was noted.  Treatment records 
also reflect an assessment of probable seasonal rhinitis.  
The veteran was hospitalized and treated with hydrocortisone 
injections in November 1993.  

VA outpatient treatment records dated from January 1994 to 
October 1997 reflect continued treatment for hearing loss.  A 
January 1994 radiology report of the temporal bones revealed 
no significant abnormalities.  An uninterpreted audiological 
report dated in May 1994 reflects an impression of profound 
sensorineural hearing loss in the left ear and mild to severe 
mixed hearing loss in the right ear.  It was noted that there 
was no significant change from a previous audiological 
examination.  Tinnitus was noted in a January 1994 treatment 
record.  A February 1994 record reflects that the veteran's 
left stapes prosthesis was removed.  A postoperative 
diagnosis of purulent fistula was noted.  Complaints of 
tinnitus were also noted.  An April 1994 medical report 
reflects that the veteran underwent placement of a left ear 
stapes prosthesis and middle ear exploration.  

Upon VA audiological evaluation dated in July 1994, the 
examiner noted that the veteran was hospitalized in November 
1993 for sudden hearing loss in the right ear with no 
improvement.  It was also noted that a computed axial 
tomography scan was performed in January 1994 and the veteran 
subsequently had an explosion in February 1994.  Diagnoses of 
bilateral otosclerosis and status post bilateral 
stapedectomies and sensorineural hearing loss in the right 
ear and no hearing in the left ear were noted.  Audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
40
65
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of zero percent in the left ear.

In an August 1994 rating decision, the RO determined that a 
10 percent evaluation was warranted for bilateral hearing 
loss with bilateral otosclerosis, effective November 1993.

At his May 1995 RO hearing, the veteran testified that the VA 
examinations did not adequately portray his hearing loss as 
they were conducted in a soundproof atmosphere.  (Transcript, 
page 1).  The veteran testified to difficulty hearing in 
normal environments such as restaurants and while driving.  
(Transcript, pages 2-3). The veteran also testified that the 
transmitter in his left ear picked up noise and made his 
discrimination of sound difficult.  (Transcript, page 4).  
The veteran also reported difficulty understanding high 
voices.  (Transcript, page 6).  

An uninterpreted VA audiological record dated in May 1995 
reflects impressions of profound sensorineural hearing loss 
with no responses in the left ear and mild to profound mixed 
high frequency hearing loss in the right ear.  

An uninterpreted November 1996 audiology report reflects an 
impression of mild to severe mixed hearing loss in the right 
ear with excellent word recognition ability and profound 
hearing loss in the left ear.  It was noted that the results 
were unchanged from May 1995.  

An October 1997 uninterpreted audiology report reflects an 
impression of mild to profound mixed hearing loss in the 
right ear and no response to stimuli at equipment limits in 
the left ear.  

Upon VA examination dated in May 1998, the veteran reported 
that the hearing in his right ear was gradually 
deteriorating.  The veteran also reported difficulty with all 
conversations.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
45
55
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of zero percent in the left ear.  
Bilateral and periodic tinnitus was also noted.

At his November 1999 hearing before a member of the Board, 
the veteran testified that he had difficulty conversing with 
others while in the car and in restaurants as well as 
difficulty hearing the phone ring.  (Transcript, page 5).  
The veteran also testified that he did not feel that the VA 
audiology examinations were accurate because they took place 
in soundproof booths.  (Transcript, pages 5-6).  The veteran 
asserted that there was a discrepancy between a March 1995 
statement of the case and a 1994 VA examination.  
(Transcript, page 8).  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (1999).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the frequencies of 1000, 2000, 3000, 
and 4000 Hertz are 55 decibels or greater.  The second was 
where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz and below, and 70 decibels or more 
at 2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.  The record does not disclose thresholds in 
the right ear meeting either of these criteria.  Although the 
left ear does meet these criteria, the Board has determined 
that application of either of these criteria does not result 
in any change in the level assigned to the left ear.

As noted above, the most recent audiometric examination dated 
in May 1998 at frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz revealed pure tone thresholds, in decibels, of 35, 35, 
40, 45, and 55, respectively, for a pure tone threshold 
average (the average of the pure tone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000) of 43 in the right 
ear.  Speech discrimination of the right ear was noted as 
94 percent.  Such audiometric findings reflect level I 
hearing in the right ear.  See 38 C.F.R. § 4.85 (1999).  The 
most recent audiometric examination of the veteran's left ear 
in May 1998 at frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz revealed pure tone thresholds, in decibels, of 105, 
105, 105, 105, and 105, respectively, for a pure tone 
threshold average of 105 in the left ear.  Speech 
discrimination of the left ear was noted as zero percent.  
Such audiometric findings reflect level XI hearing in the 
left ear.  See 38 C.F.R. § 4.85 (1999).  

Upon application of the findings of level I hearing in the 
right ear and level XI hearing in the left ear, the veteran's 
hearing acuity currently warrants a 10 percent evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  In 
light of the foregoing, the preponderance of the evidence is 
against the veteran's claim of entitlement to an evaluation 
in excess of 10 percent for bilateral hearing loss, and the 
doctrine of reasonable doubt does not apply.

The Board is cognizant of the veteran's contention that a 
discrepancy exists between a March 1995 statement of the case 
and a 1994 VA audiological evaluation.  The Board concurs 
with the veteran that a discrepancy does exist between the 
March 1995 statement of the case and the audiological 
findings as reported on the July 1994 audiological evaluation 
report.  However, the correct application of the numerical 
findings reported on the July 1994 audiological evaluation 
report does not warrant a different finding as to the 
disability evaluation warranted.

The Board also notes that a discrepancy exists as to the left 
ear pure tone thresholds reported in the signed May 1998 
audiological evaluation and in the May 1998 report of 
audiological evaluation.  The signed May 1998 audiological 
evaluation reflects pure tone thresholds, in decibels, of 105 
at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz with 
a pure tone threshold average of 105.  However, the May 1998 
report of audiological evaluation reflects pure tone 
thresholds, in decibels of 105, 105, 0, 0, and 0 at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
respectively, with a pure tone threshold average of 26.  
Viewing the evidence in the light most favorable to the 
veteran, the Board has relied upon the signed May 1998 
audiological evaluation reflecting a pure tone average of 105 
in reaching this decision.  The Board also notes that the 
signed May 1998 audiological evaluation is consistent with 
previous medical evidence reflecting a profound hearing loss 
in the left ear.  

Finally, the Board is also cognizant of the veteran's 
contention that the VA audiology examinations do not 
accurately reflect his hearing disability in everyday life.  
However, the Board is bound by the regulations regarding the 
assignment of disability ratings for hearing impairment.  
Thus, in the absence of competent medical evidence of 
additional hearing loss in the right ear, an evaluation in 
excess of 10 percent for bilateral hearing loss with 
otosclerosis is not warranted at this time.




ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss with otosclerosis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

